Exhibit 21 SUBSIDIARIES OF THE REGISTRANT Citizens and Farmers Bank, incorporated in Virginia C&F Mortgage Corporation, incorporated in Virginia Hometown Settlement Services LLC, organized in Virginia Certified Appraisals LLC, organized in Virginia C&F Title Agency, Inc., incorporated in Virginia C&F Finance Company, incorporated in Virginia C&F Remarketing LLC, organized in Virginia C&F Investment Services, Inc., incorporated in Virginia C&F Insurance Services, Inc., incorporated in Virginia C&F Financial Statutory Trust I, organized in Delaware C&F Financial Statutory Trust II, organized in Delaware Central Virginia Bankshares, Inc., incorporated in Virginia Central Virginia Bank, incorporated in Virginia CVB Title Services, Inc., incorporated in Virginia Central Virginia Bankshares Statutory Trust I, organized in Delaware
